Title: From George Washington to James Warren, 9 November 1775
From: Washington, George
To: Warren, James



Sir
Cambridge 9 Novr 1775

A Mr Lewis who left Boston yesterday afternoon Informs me, that on account of the Scarcity of Wood and provisions in that place, General Howe has Issued a proclamation, desiring such of the Inhabitants as are Inclined to leave the Town, to give in their names & a List of their effects before Twelve OClock this day.
As the Caution necessary to be used with these people to prevent a communication of the small pox and the proper care of them when out, are Objects of Exceeding great importance, I submit them to the consideration of your Hon. body before it’s recess, & if the Honorable Council should likewise adjourn, I must also Recommend to your Attention, the necessity there is of constituting some Court, before whom all persons Inimical or Suspected to be Inimical to America, should be brought for Examination, my time is so much taken up with Military Affairs, that it is impossible for me to pay a proper attention to these matters—There will be sent to you amongst others a James Smithwicke, who from an intercepted Letter, appears to have resolved to get into Boston, there is a small trunk belonging

to him now in my possession which contains in Gold & silver about 500£ lawful money, which it is probable he Intended to carry in with him. The Owner & Captn of a Small Coaster put into Beverly in distress, bound from Boston to Nova Scotia, will appear before you, they have carryed on a Trade of supplying Boston with Provisions &c. for some time. I beg leave to refer them to your Examination & have the honor to be Sir Your Most Hble servt

G. Washington


Smithwicks Trunk will be sent to you with him.

